Exhibit 10.1
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
(VESCO Drop Down)
     THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”),
dated as of September 28, 2010, is entered into by and among TARGA VERSADO
HOLDINGS LP, a Delaware limited partnership (“TVH LP”), TARGA RESOURCES PARTNERS
LP, a Delaware limited partnership (the “Partnership”), and TARGA NORTH TEXAS GP
LLC, a Delaware limited liability company (“TNT GP”). The parties to this
Agreement are collectively referred to herein as the “Parties.” Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Purchase Agreement (as defined below).
RECITALS
     WHEREAS, TVH LP and the Partnership have heretofore entered into that
certain Purchase and Sale Agreement dated as of September 13, 2010 (the
“Purchase Agreement”), providing for the sale by TVH LP to the Partnership of
100% of the limited liability company interests (the “Purchased Interests”) in
Targa Capital LLC, a Delaware limited liability company (“Targa Capital”); and
     WHEREAS, pursuant to the terms of the Purchase Agreement, TVH LP shall
sell, convey, transfer and assign the Purchased Interests to TNT GP, a
subsidiary of the Partnership;
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
RELATING TO THE PURCHASED INTERESTS
     Section 1.1 Contribution by TVH LP of the Purchased Interests to TNT GP.
TVH LP hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to TNT GP, its successors and assigns, for its and their own
use forever, all right, title and interest in and to the Purchased Interests,
and TNT GP hereby accepts the Purchased Interests and agrees to be the sole
member of Targa Capital.
ARTICLE 2
FURTHER ASSURANCES
     Section 2.1 From time to time after the date first above written, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate to (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record

 



--------------------------------------------------------------------------------



 



title to the interests contributed and assigned by this Agreement or intended so
to be and to more fully and effectively carry out the purposes and intent of
this Agreement.
ARTICLE 3
MISCELLANEOUS
     Section 3.1 Headings. All Article and Section headings in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any of the provisions hereof.
     Section 3.2 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.
     Section 3.3 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no person is or is intended to be a third-party
beneficiary of any of the provisions of this Agreement.
     Section 3.4 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties.
     Section 3.5 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts made and to be performed wholly within such state without giving
effect to conflict of law principles thereof.
     Section 3.6 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     Section 3.7 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing.
     Section 3.8 Conflicts. Nothing in this Agreement shall be construed as an
agreement to assign any asset, or any interest therein, that is subject to any
agreement that, by its terms or pursuant to applicable law, is not capable of
being sold, assigned, transferred, conveyed or delivered without the consent or
waiver of a third party or a governmental authority unless and until such
consent or waiver shall be given.
     Section 3.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or

2



--------------------------------------------------------------------------------



 



shall be included in or form part of this Agreement unless it is contained in a
written amendment hereto executed by the Parties after the date of this
Agreement.
     Section 3.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as
of the date first above written.

            TARGA VERSADO HOLDINGS LP
      By:   Targa Versado Holdings GP LLC,
its general partner             By:   /s/ Rene R. Joyce         Rene R. Joyce   
    Chief Executive Officer   

            TARGA RESOURCES PARTNERS LP
      By:   Targa Resources GP LLC,
its general partner             By:   /s/ Joe Bob Perkins         Joe Bob
Perkins        President   

            TARGA NORTH TEXAS GP LLC
      By:   /s/ Joe Bob Perkins         Joe Bob Perkins        President   

Signature Page to Contribution, Conveyance and Assumption Agreement

 